                      Case 1:21-mj-00151-ZMF Document 1 Filed 01/21/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                       Kevin Strong                                  )      Case No.
                                                                     )
                                                                     )
                                                                     )
         'DWHRI%LUWK;;;;;;;;                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                              in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description

             18 U.S.C. 1752 (a)(1)-Knowingly Entering or Remaining in any Restricted Building or Grounds
             Without Lawful Authority
             18 U.S.C. 1752(a)(2)-Knowingly Engaging in Disorderly or Disruptive Conduct in any Restricted
             Building or Grounds
             40 U.S.C. 5104(e)(2)(D), (G)-Violent Entry and Disorderly Conduct on Capitol Grounds

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                       Erin Norwood, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                             2021.01.21
Date:
                                                                                                             22:56:17 -05'00'
                  01/21/2021
                                                                                                  Judge’s signature
                                                                                    Judge Zia M. Faruqui
City and state:                         :DVKLQJWRQ'&                           _                                     _
                                                                                               Printed name and title
